Title: To Benjamin Franklin from Castrioto, 22 September 1777
From: Castrioto, Félix António
To: Franklin, Benjamin


Sir
Paris 22 September 1777.
The pamphlets I was to send you, as we agreed, were broght from Holland, and detained here, in the chambre Syndicale: I had great difficulty to obtain them before my departure, and having no time to deliver them to you I was oblig’d to leve them in a friends hands, who will bring them to you: there is one more of the second letters, because I had none, when I gave an exemplar of the first to Mr. Deane.
I desire my Compliments to that gentleman and that he should not forget writing to Mr. Dumas as he promis’d me, to oblige him to haste the publication of the 3th. letter.
I hope Sir that I will merit your estime in my country by my endevours to Serve your cause and by the Sincer afection and respect with wich I always will be Sir your most humble Servant
F. A. Castrioto
 
Notation: T. A Castrioto 22 Sept 77.
